          Case 1:20-cv-00161-NONE-SAB Document 55 Filed 12/29/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   DESIREE MERCADO,                                  Case No. 1:20-cv-00161-NONE-SAB

12                  Plaintiffs,                        ORDER ADVISING PLAINTIFF
                                                       MERCADO THAT FAILURE TO APPEAR
13          v.                                         AT THE JANUARY 6, 2021 HEARING ON
                                                       DEFENDANT’S MOTION TO DISMISS
14   COUNTY OF MERCED, et al.,                         WILL BE CONSTRUED AS AN
                                                       INDICATION THAT PLAINTIFF IS NO
15                  Defendants.                        LONGER PROSECUTING THIS ACTION

16

17         On November 12, 2020, an order was filed lifting a stay in this action and, as relevant

18 here, requiring Plaintiff Mercado to file proof of service on certain defendants in this action.

19 (ECF No. 46.) In the order, the Court found that it appeared that Plaintiff Mercado was no
20 longer prosecuting this action due to her prior failures to comply with court orders. (Id. at 3.)

21 On November 25, 2020, a motion to dismiss was filed based on Plaintiff’s failure to comply with

22 the Federal Rules of Civil Procedure and court orders. (ECF No. 52.) Plaintiff has not filed an

23 opposition to the motion.

24         Currently, a hearing on the motion to dismiss is set for January 6, 2021 at 10:00 a.m. in

25 Courtroom 9 and Plaintiff has been ordered to contact Courtroom Deputy Mamie Hernandez at

26 (559) 499-5672 at least forty eight (48) hours prior to the hearing to obtain information on how
27 to appear by video at the hearing. (ECF No. 54.) Plaintiff is advised that if she again fails to

28 appear at the January 6, 2021 hearing, the Court will construe her non-appearance as a


                                                   1
         Case 1:20-cv-00161-NONE-SAB Document 55 Filed 12/29/20 Page 2 of 2


 1 statement that she is no longer interested in prosecuting this action, and it will be

 2 recommended that the entire action be dismissed with prejudice.

 3          The Clerk of the Court is directed to serve a copy of this order on Plaintiff Mercado at

 4 1625 Richland Avenue, Apt. 24, Ceres, CA, 95307 and by email at mercadoviktoria@gmail.com.

 5
     IT IS SO ORDERED.
 6

 7 Dated:     December 29, 2020
                                                       UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                   2
